749 F.2d 622
STEELMET, INC., Plaintiff-Appellant, Cross-Appellee,Jarrell R. Jackson, Intervening Plaintiff-Appellee,v.CARIBE TOWING CORP., Marine Exploration Co., Inc.,Defendants-Appellants,Alabama-Puerto Rico Barge Line, Inc., Defendant,andFrank J. Hall & Company, Third-Party-Defendant-Appellee,American Marine Underwriters, Calvert Fire Insurance Co.,Third-Party-Defendants-Appellees, Cross-Appellants.
No. 82-6142.
United States Court of Appeals,Eleventh Circuit.
Dec. 6, 1984.

John B. Culp, Jr., G.J. Rod Sullivan, Jr., Jacksonville, Fla., for steelmet.
Edward F. Gerace, Tampa, Fla., for Caribe and Marine Exploration.
Richard R. McCormack, Miami, Fla., for American and Calvert.
John D. Kallen, Hayden & Milliken, Wm. E. Cassidy, Miami, Fla., for Jarrell R. Jackson.
Appeals from the United States District Court for the Southern District of Florida, Jacob Mishler, Judge.
Before GODBOLD, Chief Judge, JOHNSON and CLARK, Circuit Judges.

BY THE COURT:

1
The motion of Intervening Plaintiff/Appellee Jackson for attorney fees is REMANDED to the district court for determination of whether fees may properly be assessed and, if so, the amount thereof and the priority they enjoy.